Citation Nr: 1524478	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-43 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating and higher subsequent staged ratings for left leg radiculopathy associated with lumbar spine degenerative disc disease, lumbar scoliosis, stenosis at L4- L5 (left leg radiculopathy at L4-5).

2.  Entitlement to an effective date earlier than May 5, 2014 for the grant of a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of entitlement to a higher initial rating and higher subsequent staged ratings for left leg radiculopathy at L4-5.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to a higher initial rating and higher subsequent staged ratings for left leg radiculopathy at L4-5.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


	

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In March 2015, VA received correspondence from the Veteran's representative withdrawing his appeal in connection with his claim of entitlement to a higher initial rating and higher subsequent staged ratings for left leg radiculopathy at L4-5.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to a higher initial rating and higher subsequent staged ratings for left leg radiculopathy at L4-5 is dismissed.


REMAND

As to the issue of entitlement to an earlier effective date for the grant of TDIU, the Veteran submitted a timely notice of disagreement in June 2014 challenging the RO's May 2014 determination; however, the RO has not issued a statement of the case (SOC) with respect to this claim.  As such, the Board must remand the claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC regarding the issue of entitlement to an effective date earlier than May 5, 2014 for the grant of TDIU.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


